NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

              CAMILLO CASTILLO MEDRANO, III, Petitioner.

                          No. 1 CA-CR 20-0065 PRPC
                                FILED 9-17-2020


     Petition for Review from the Superior Court in Maricopa County
                          No. CR2003-015606-001
                   The Honorable Timothy J. Ryan, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Amanda M. Parker
Counsel for Respondent

Camillo Castillo Medrano, III, Florence
Petitioner



                        MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins, Judge David B. Gass, and Judge
Michael J. Brown delivered the decision of the Court
                            STATE v. MEDRANO
                            Decision of the Court

PER CURIAM:

¶1            Petitioner Camillo Castillo Medrano, III, seeks review of the
superior court's order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is petitioner's
third petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner's burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction relief, and the petition
for review. Petitioner has not established an abuse of discretion.

¶4            For the foregoing reasons, we grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2